Order entered March 6, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01531-CR

                               THE STATE OF TEXAS, Appellant

                                               V.

                                CHANTIMA RONMAI, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-10020-Q

                                           ORDER
       On February 17, 2014, we received the clerk’s record in this appeal. The record does not

contain a copy of the trial court’s written order granting appellee’s motion to suppress, which is

the subject of this State’s appeal.

       Accordingly, this Court ORDERS the trial court to prepare a written order

memorializing the court’s ruling on appellee’s motion to suppress and to file a supplemental

record containing the order within TWENTY-ONE DAYS of the date of this order.

       The State’s brief is due within SIXTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Monica Davis, Court

Coordinator, 204th Judicial District Court; Cynthia Bailey, Chief Clerk, 204th Judicial District
Court; Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s

Office, Criminal Records Division; and to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE